EXAMINER’S AMENDMENT
1. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given in a telephone interview with Pin Wu (Reg. No. 80,173) on July 14, 2022.  The Examiner and the Applicant’s Attorney have arrived at an agreement on amendments that will be applied to the following claims.  The claims have been amended as follows:
 	Claim 17. (Currently Amended) A method, comprising: 
 	receiving, by a target device after receiving a handover notification, a fourth data packet sent by a user plane network element, and buffering the fourth data packet, wherein the fourth data packet comprises a fourth mark, and the fourth mark is used to indicate that the fourth data packet is from the user plane network element; 
 	receiving a third data packet sent by an original device, and sending the third data packet to a user equipment, wherein the third data packet comprises a second mark, the second mark is used to indicate that the third data packet is an in-transit data packet, and the in-transit data packet is data that should be sent to the target device by the user plane network element after handover, but is sent to the original device; 
 	receiving a fifth data packet sent by the original device, wherein fifth data packet comprises a third mark, and the third mark is used to indicate that the original device stops sending data to the target device; and 
 	sending the buffered fourth data packet to the user equipment, or sending the fifth data packet to the user equipment and then sending the fourth data packet to the user equipment.  

 	Claim 19. (Currently Amended) The method of claim 18, wherein 
 	the third routing field comprises one or more third routing units, the one third routing unit has a correspondence with the one third node, the plurality of third routing units have a one-to-one correspondence with the plurality of third nodes, each of the one or more third routing units comprises at least a route distinguisher and a data source identifier, the route distinguisher of a corresponding third routing unit comprises node information of each of the one or more third nodes, and the data source identifier of each of the one or more third routing units comprises the second mark; 
 	the fourth routing field comprises one or more fourth routing units, the one fourth routing unit has a correspondence with the one fourth node, the plurality of fourth routing units have a one-to- one correspondence with the plurality of fourth nodes, each of the one or more fourth routing units comprises at least a route distinguisher and a data source identifier, the route distinguisher of a corresponding fourth routing unit comprises node information of each of the one or more fourth nodes, and the data source identifier of each of the one or more fourth routing units comprises the fourth mark; and 
 	the fifth routing field comprises one or more fifth routing units, the one fifth routing unit has a correspondence with the one fifth node, the plurality of fifth routing units have a one-to-one correspondence with the plurality of fifth nodes, each of the one or more fifth routing units comprises at least a route distinguisher and a data source identifier, the route distinguisher of a corresponding fifth routing unit comprises node information of each of the one or more fifth nodes, and the data source identifier of each of the one or more fifth routing units comprises the third mark.





















REASONS FOR ALLOWANCE
1.	Claims 1 – 20 are allowed.
2.	The following is an examiner’s statement of reasons for allowance: 
	Claims 2 and 3 have been amended to address the minor claim objections.
	Claim 19 has been amended to include “third mark” in the last line of the claim which overcomes the rejection of the claim under 35 U.S.C. 112(b) as being indefinite.  	
Examiner believes that the record of the prosecution as a whole does make clear the reasons for allowing claims 1 - 20.  Please refer to record of prosecution.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anh Ngoc M Nguyen whose telephone number is (571) 270-5139.  The examiner can normally be reached on Monday to Friday, from 7:30 am to 4:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Bin Yao can be reached on ((571) 272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH NGOC M NGUYEN/Primary Examiner, Art Unit 2473